DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 05/11/2022.
Claims 1, 3-9, 11-16, 18-23 are pending.

Response to Amendment

Applicant has amended independent claims 1, 9, 16 and dependent claims 3-5, 7-8, 11-12, 14-15, 18-19 to include new/old limitations in a form not previously presented necessitating new search and considerations.  Claims 2, 10, 17 have been canceled by the Applicant. New claims 21-23 have been added by the Applicant.




Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller configured to perform operations” in claims 16, 18-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (Fig. 1 115 [0033]) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1, 3-9, 11-16, 18-23 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:

Claim 1 line 5 recites “memory access operations” and claim 1 lines 7-8 recites “internal management operation”. It is unclear if the memory access operation includes internal management operation as well or memory access operation and internal management operations are independent and separate and internal management operation doesn’t include memory access operations as well.

Claim 1 lines 15-16 recites “executing…based on a predetermined ratio between internal management operations and host operations. It is unclear if the ratio is based on the operations or the number of these operations and if the ratio takes into account both first and second internal management operations or just the second queued internal management operations. It is also unclear if the host operations are referring to only the memory access operations or all the operations performed by the host.
Claim 1 line 15 recites “executing the second internal management operation”. It is unclear if the first internal management operation is executed or not and if first internal management operations are also executed based on the ratio.
Claims 9 and 16 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 1, 3-9, 11-16, 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1, 3-9, 11-16, 18-23 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: Statutory category? - Yes
	claims 1-20: Yes 

Step 2A prong 1: Recites a judicial exception? - Yes

	Claim 1 recites “based on the first host load and a predetermined threshold, scheduling a first internal management operation of the memory device without adding the first internal management operation to an internal command queue; (abstract idea: observe/judge/evaluate/opinion- merely mental process at a high level of generality).
	“based on the second host load and the predetermined threshold, adding a second internal management operation to the internal command queue; (abstract idea: observe/judge/evaluate/opinion- merely mental process at a high level of generality).
	“executing the second internal management operation from the internal command queue based on a predetermined ration between internal management operations and host operations (abstract idea: observe/judge/evaluate/opinion - merely mental process at a high level of generality).

Step 2A prong 2: Integrate judicial exception into practical application? - No
	
Additional elements of claim 1: determining a first/second host load at first/second time, monitoring memory access, memory system, memory device, memory sub-system controller, perform operations, adding/without adding the second/first internal management operation to an internal command queue, executing internal management operation (generic computing components/methods).

Step 2B: Amount to significantly more than judicial exception? - No
Additional claim elements same as step 2A prong 2 (WURC)
		Step 1
First, claims 1, 3-8, 22 are directed to a system comprising memory, which falls within the “machine” category of 35 U.S.C. § 101. Claims 9, 11-15, 23 are directed to a method, which falls within the “process” category of 35 U.S.C. § 101. Claims 16, 18-21 are directed to a memory sub-system controller and memory sub-system controller can be a processor according to the specification ¶ 0034 fig 1 117, which falls within the “machine/manufacture” category of 35 U.S.C.  § 101. Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework. 
		
Step 2A, prong One

	Independent claim 1 recites the following steps:

[i] 	determining a first host load at a first time by monitoring memory access operations to the memory device from a host; 
[ii]	based on the first host load and a predetermined threshold, scheduling a first internal management operation of the memory device without adding the first internal management operation to an internal command queue; 
[iii]	monitoring memory access operations received from the host to determine a second host load at a second time; 
[iv]	based on the second host load and the predetermined threshold, adding a second internal management operation to the internal command queue; 
[v]	and executing the second internal management operation from the internal command queue based on a predetermined ratio between internal management operations and host operations.

The overall process described by steps [ii], [iv]-[v] describes “concepts performed in the human mind” and is a combination of observation, evaluation, judgment and opinion.” Memorandum, 84 Fed. Reg, 52. Thus, steps [ii], [iv]-[v] recite the abstract idea of [m]ental process.” Id.
For example, in step [ii], based on the first host load and a predetermined threshold, scheduling a first internal management operation of the memory device, is a process of scheduling based on certain criteria (e.g. load, threshold) that involves observation, evaluation, judgment and opinion and can be performed by human mind alone. Similarly, in step [iv], based on the second host load and the predetermined threshold, adding a second internal management operation to the internal command queue, is a process of adding commands into the queue based on load and criteria, i.e. requires observation, evaluation, judgement and opinion and can be performed by human mind alone. In Step [v], command is executed based on a ratio of between internal management operations and host operations, which is a combination of observation, evaluation, judgement and opinion and can be performed by human mind alone. 
Thus, claim 1 recites a judicial exception and for these same reasons, claim 9 and claim 16 recite judicial exception.
		
Step 2A, Prong Two
Because claims 1, 9 and 16 recite a judicial exception, Analysis further determines if the claims recited additional elements that integrate the judicial exception into practical application.
	In addition to claim limitations discussed above that recite the abstract idea of mental process, claim 1 further recites “memory system, memory device, memory sub-system controller (i.e. generic computing components), perform operations (i.e. generic computing methods), step [i] and [iii] determining a first/second host load at a first/second time by monitoring memory access operations to the memory device from a host (i.e. pre-processing activity),  adding or without adding operations to an internal command queue (i.e. generic computing methods). These additional elements recite generic computing component or generic computing method, that when considered alone or in combination, either fall into insignificant pre/post solution activities or merely tieing the generic components/methods to a particular technological environment without particularly improving functioning of the computer or technical field/environment. For example, memory, memory controller are examples of generic and routinely performed in the data processing systems as recognized by one of ordinary skills in the art. These additional elements don’t recite any specific technological improvement or tie the claim elements to specific improvement in technology as described in the specification. The Specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea. These additional claim elements are example of linking the abstract idea to a particular technological environment and resembles the idea of pre/post insignificant solution activity and can’t be considered to impose additional limitations on the abstract idea of the claim See MPEP 2106.05(g). 
Thus, claims 1, 9 and 16 are directed to a judicial exception because claims 1, 9 and 16 do not recite additional elements that integrate the judicial exception into a practical application.

		Step 2B

Because claims 1, 9 and 16 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 

The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.

Regarding the memory, memory sub-system controller, the conventional or generalized function terms by which the computer components are described reasonable indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficient well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). See Spec. ¶0029, ¶0034 - ¶ 0035 fig. 1. Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, in step [i] and [iii], “monitoring memory access  operations to the memory device” has been found by the court to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process. See FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);
Further, the additional limitations of performing operations, execution operations has been recognized by the court as well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366 (Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”).
Thus, Claims 1, 9 and 16 are not directed to significantly more than a patent ineligible concept. 

Dependent claims 3, 11, 18 recite predetermined ratio between the internal management operations and host operations is at least 10 host operations per internal management operation, which is a combination of observation, evaluation, judgment and opinion and can be performed by human mind alone and therefore resembles the [m]ental process abstract idea. Claims 22-23 recites similar limitations as claim 3 and therefore are rejected for the same rational.

Dependent claim 4 recites internal command queue has a variable size and do not further add meaningful limitations to the abstract idea because they further describe “size of queue”, which is considered insignificant post-solution activity and is no more than a  well-understood, routine and conventional activity routinely performed for data gathering. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement). There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223.

Dependent claims 5, 12, 19 define the method of determining the host load as weighted sum of a number of host read/write operations, and claims 6, 13, 20 recite determining weighted sum comprises applying a lower weight to the number of host read operation than to the number of host write operations. These claim limitations provides a mathematical relationship and therefore is a [m]athematical concept abstract idea. 
Dependent claims 7, 14 recite “operation is a refresh operation” and is generic computing method and can’t make the claim patent eligible.
Dependent claims 8, 15, 21 recite limitations similar to claim 1 and therefore also not patent eligible for the same rationales.

Therefore, the claim(s) 1, 3-9, 11-16, 18-23 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7, 9, 11, 14, 16, 18, 22, and 23  are rejected under 35 U.S.C. 103 as being unpatentable over Kund et al. (US Pub. No. 2010/0058018 A1, hereafter Kund)  in view of Yoshiya et al. (US 2004/0133707 A1, hereafter Yoshiya).
Kund was cited in the last office action.


As per claim 1, Kund teaches the invention substantially as claimed including a memory system, comprising: 
a memory device (fig. 1 memory 100); and 
a memory sub-system controller, operatively coupled with the memory device (fig. 1 memory controller 120 memory 100), and 
configured to perform operations comprising: 
determining a first host load at a first time by monitoring memory access operations to the memory device from a host ([0017] read and write operations [0036] input/output activity, certain period of time, I/O inactivity [0069] number of operation cycle [0038] resistance value, memory element, store one or more bits of data, [0041] fig. 5A storage level, sense amplifier level, below threshold, read operations [0042]fig 5C storage level, compared with SAL threshold); 
based on the first host load and a predetermined threshold ([0040] storage levels, exceeding, threshold, read operations), scheduling a first internal management operation of the memory device without adding the first internal management operation to an internal command queue ([0040] an internal maintenance operation can be performed [0016] internal maintenance operations, storage level, memory operating [0022] fig 1 memory scheduler 110 for controlling internal maintenance operations of memory [0029] memory scheduler integrated into memory controller [0033] signals received, interpreted, schedule internal task i.e. no command queue is involved in scheduling [0061] internal maintenance task, performed, cycle count exceeding a threshold); 

monitoring memory access operations received from the host to determine a second host load at a second time ([0017] read and write operations [0036] input/output activity, certain period of time, I/O inactivity [0069] number of operation cycle [0038] resistance value, memory element, store one or more bits of data, [0041] fig. 5A storage level, sense amplifier level, below threshold, read operations [0042]fig 5C storage level, compared with SAL threshold ).

	Kund doesn’t specifically teach scheduling without adding the first internal management operation to an internal command queue, based on the second host load and the predetermined threshold, adding a second internal management operation to the internal command queue; and executing the second internal management operation from the internal command queue based on a predetermined ratio between internal management operations and host operations.

	Yoshiya, however, teaches scheduling without adding the first internal management operation to an internal command queue ([0023] command processing, I/O control module, when the system load exceeds a predetermined threshold, internal I/O is queued i.e. when the load is below a predetermined threshold, internal I/O is not queued [0073] internal commands, changing raid level, expanding the capacity by adding disk devices, command for quick format in the background, command for rebuilding and copy back), 
based on the second host load and the predetermined threshold, adding a second internal management operation to the internal command queue ([0023] command processing, I/O control module, when the system load exceeds a predetermined threshold, internal I/O is queued); and 
executing the second internal management operation from the internal command queue based on a predetermined ratio between internal management operations and host operations ([0027] command processing, prioritizes the host I/O request and controls the ratio of the internal I/O processing with respect to system load based on the system load [0023] command processing unit, I/O control module, when the system load exceeds a predetermined threshold, internal I/O queued [0153] threshold adjustment, processing, controlling the ratio, local I/O, fig 15 16 17 ).
	It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of comparable ( Kund [0005] Yoshiya [0003] ) art Kund with the teachings of Yoshiya of prioritizing the command processing by queueing the internal I/O when the load exceeds certain threshold and based on the ratio of the internal I/O processing with respect to the system load to improve efficiency ( Kund [0004] Yoshiya [0003] [0014]) and allow scheduling without adding the first internal management operation to an internal command queue, based on the second host load and the predetermined threshold, adding a second internal management operation to the internal command queue; and executing the second internal management operation from the internal command queue based on a predetermined ratio between internal management operations and host operations to the method of Kund as in the instant invention.


As per claim 3, Yoshiya teaches wherein the predetermined ratio between the internal management operations and the host operations is at least 10 host operations per internal management operation ([0027] command processing unit, prioritizes, the host I/O request and controls the ratio of the internal I/O processing with respect to the system load based on the system load [0155] control algorithm, local I/O, difference between the host I/O and the local I/O [0156] fig. 16 ratio of the local I/O with respect to entire load 70% [0157] minimum threshold of the local I/O is 10% [0159]fig. 16  system load % local I/O % ).


As per claim 7, Kund teaches wherein the internal management operation is a refresh operation ([0047] memory scheduler, refresh operation).

As per claim 22, Yoshiya teaches wherein the predetermined ratio between the internal management operations and the host operations is at least 8 host operations per internal management operation ([0027] command processing unit, prioritizes, the host I/O request and controls the ratio of the internal I/O processing with respect to the system load based on the system load [0155] control algorithm, local I/O, difference between the host I/O and the local I/O [0156] fig. 16 ratio of the local I/O with respect to entire load 70% [0157] minimum threshold of the local I/O is 10% [0159] fig. 16  system load % local I/O %, local I/O increased up to 60% system load became 50% ).
 


Claim 9 recites method for limitations similar to claim 1. Therefore, it is rejected for the same rational.
Claim 11 recites method for limitations similar to claim 3. Therefore, it is rejected for the same rational.
Claim 14 recites method for limitations similar to claim 7. Therefore, it is rejected for the same rational.
Claim 23 recites a method for limitations similar to claim 22. Therefore, it is rejected for the same rational.

Claim 16 recites a memory sub-system controller configured to perform operations similar to claim 1. Therefore, it is rejected for the same rational.
Claim 18 recites a memory sub-system controller configured to perform operations similar to claim 3. Therefore, it is rejected for the same rational.


Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kund  in view of Yoshiya, as applied to above claim, and further in view of Plevyak et al. (US 2016/0063090 A1, hereafter Plevyak).


As per claim 4, Yoshiya teaches wherein the internal command queue has a variable size ([0023] internal I/O is queued).
Kund and Yoshiya, in combination, do not specifically teach queue has a variable size.
Plevyak, however, teaches queue has a variable size ([0027] queue, of variable size).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of comparable art Kund and Yoshiya with the teachings of Plevyak of variable queue size to improve efficiency ( Kund [0004] Yoshiya [0003] [0014] Plevyak [0007]) and allow variable queue size to the method of Kund and Yoshiya as in the instant invention.


Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kund  in view of Yoshiya, as applied to above claim, and further in view of Eliash et al. (US 2020/0225856 A1, hereafter Eliash).

Eliash was cited in the last office action.

As per claim 5, Kund and Yoshiya, in combination, do not teach the claim limitations.
Eliash, however, teaches wherein the operations further comprise: determining the first host load as a weighted sum of a number of host read operations and a number of host write operations ([0045] weight/rank, different host commands, read/write data command,  different weight).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of comparable art Kund and Yoshiya with the teachings of Eliash of assigning different weight/rank to different host commands to improve efficiency ( Kund [0004] Yoshiya [0003] [0014] Eliash [0001] [0007]) and allow determining the host load as a weighted sum of a number of host read operations and a number of host write operations to the method of Kund and Yoshiya as in the instant invention.

As per claim 6, Eliash teaches wherein the determining of the weighted sum comprises applying a lower weight to the number of host read operations than to the number of host write operations ([0045] weight/rank, different host commands, read/write data command,  different weight).

Claim 12 recites method for limitations similar to claim 5. Therefore, it is rejected for the same rational.
Claim 13 recites method for limitations similar to claim 6. Therefore, it is rejected for the same rational.
Claim 19 recites a memory sub-system controller configured to perform operations similar to claim 5. Therefore, it is rejected for the same rational.
Claim 20 recites a memory sub-system controller configured to perform operations similar to claim 6. Therefore, it is rejected for the same rational.


Claims 8, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kund in view of Yoshiya, as applied to above claims, and further in view of Shin et al. (US 2009/0193108 A1, hereafter Shin).



As per claim 8, Kund teaches wherein the operations further comprise: 
monitoring memory access operations received from the host to determine a third host load at a third time ([0017] read and write operations [0036] input/output activity, certain period of time, I/O inactivity [0069] number of operation cycle [0038] resistance value, memory element, store one or more bits of data, [0041] fig. 5A storage level, sense amplifier level, below threshold, read operations [0042]fig 5C storage level, compared with SAL threshold); 
based on the third host load and the predetermined threshold ([0040] storage levels, exceeding, threshold, read operations) .
		
	Kund doesn’t specifically teach based on the third host load and the predetermined threshold, checking a size of the internal command queue; and based on the size of the internal command queue and a second predetermined threshold, refraining from adding a third internal management operation to the internal command queue.

	Yoshiya, however, teaches based on the third host load and the predetermined threshold ([0023] system load exceeds a predetermined threshold),; and based on the and a second predetermined threshold, refraining from adding a third internal management operation to the internal command queue ([0023] system load exceeds a predetermined threshold, acceptance of the I/O request, requested from the host is inhibited, and the internal I/O is queued i.e. internal I/O is not queued until the system load exceeds a predetermined threshold).

	Kund and Yoshiya, in combination, do not specifically teach checking a size of the queue and based on the size of queue.

	Shin, however, teaches checking a size of the internal command queue (fig. 3 maximum queue depth determined 335 i.e. queue size checked and checking of any queue size can be implemented for internal command queue as well) and based on the size of internal command queue (fig. 3 maximum queue depth determined i.e. queue size checked, wait queue > maximum queue depth - yes 340), refraining from adding a third internal management operation to the internal command queue ([0058] fig 3 deny request 350 ).

	It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of comparable ( Kund [0005] Yoshiya [0003] Shin [0013]) art Kund and Yoshiya with the teachings of Shin of determining queue depth and denying request upon wait queue being greater than the queue depth to improve efficiency (Kund [0004] Yoshiya [0003] [0014] Shin [0002]) and allow checking the size of the internal command queue and refraining adding the internal operation to the queue based on the size of the internal command queue to the method of Kund and Yoshiya as in the instant invention.

Claim 15 recites method for limitations similar to those of claim 8. Therefore, it is rejected for the same rational.

Claim 21 recites a memory sub-system controller configured to perform operations similar to claim 8. Therefore, it is rejected for the same rational.


Response to Arguments

The previous claim objections have been withdrawn.
The previous objections to the specification have been withdrawn.
The previous claim interpretations under 35 U.S.C. § 112 (f) have been maintained.
The previous claim objections under 35 U.S.C. § 112 (b) have been withdrawn. However, some new claim objections under 35 U.S.C. § 112 (b) have been made.
Applicant's arguments filed on 05/11/2022 have been fully considered but they are not persuasive. Applicant argues the following:
The present claims improve the functioning of the memory itself because in prior art systems, either an internal command queue was always used or it was never used. If the internal command queue is never used, host operations are delayed, impacting system performance. If the internal command queue is always used, even when the host load is low, the internal management operations are needlessly delayed, potentially conflicting with later host operations (See Remarks Page 30). 
	Examiner respectfully indicate that the line of argument appears to provide improvement. However, there is no support provide for the Applicant’s argument/rationales provided based on the prior art either in the background section of the specification or generally by citation of any prior art. Examiner requests the Applicant to provide any citation of the prior art teachings always or never using the internal command queue as argued by the applicant. Alternatively, Applicant could also provide another rationales for overcoming 35 U.S.C. § 101.
Applicant's arguments filed on 05/11/2022 against the cited prior arts have been fully considered but they are moot in view of new ground of rejection.
The previous allowable subject matter have been withdrawn in view of the newly cited prior art.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chen; Zhengang et al. (US 20150127883 A1) teaches reduction or elimination of a latency penalty associated with adjusting read thresholds for non-volatile memory.
Hughes; Anne (US-10446215-B1) teaches system and method for adaptively optimized refresh of memory.
PARK; HYUN-CHUL et al. (US 20180032283 A1) teaches storage device, system including the same and method of operating the same.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195